Exhibit 99.1 AMCOL International Corporation (NYSE: ACO) Reports Fourth Quarter and 2010 Year End Results HOFFMAN ESTATES, IL(Marketwire - January 28, 2011) - For the fourth quarter of 2010, AMCOL International Corporation (NYSE: ACO) reports a loss attributable to AMCOL shareholders of $0.30 per diluted share compared to earnings of $0.36 per diluted share in the 2009 period. However, these losses result largely from unusual items recorded in the fourth quarter of 2010. Excluding these unusual items, we generated net income attributable to AMCOL shareholders of $0.21 per diluted share as compared to the prior year amount of $0.31 per diluted share, which has also been adjusted for unusual items. Net sales increased 26.4% to $223.4 million for the quarter ended December 31, 2010, compared to $176.7 million for the 2009 period. Operating profit increased by 11.6% over the 2009 period to $11.5 million. Foreign currency translation did not have a material impact on our comparative results for the quarter. The net loss in the current quarter includes non-cash losses from impairments associated with two of our joint ventures of $0.37 per diluted share, expenses of $0.05 per diluted share associated with the retirement of our previous CEO, expenses of $0.05 per diluted share resulting from operational issues in our domestic personal care products group within our Minerals & Materials segment, and tax expenses of $0.04 per diluted share associated with the recognition of valuation allowances in our foreign jurisdictions. The 2009 results include benefits of $0.05 per diluted share for resolution of certain income tax matters and a gain on the sale of a portion of our investment in Ashapura Minechem Limited. For the twelve-month periods ended December 31, 2010 and 2009, we generated net income attributable to AMCOL shareholders of $0.96 per diluted share compared to earnings of $1.12 per diluted share in the 2009 period. Net income attributable to AMCOL shareholders, adjusted for the unusual items mentioned above, was $1.57 per diluted share for the twelve months ending December 31, 2010 and $1.11 per diluted share for the comparable period ending December 31, 2009. The 2010 period includes the same adjustments for the same amounts as previously mentioned, except that the expenses associated with our personal care business totaled $0.15 per diluted share instead of the quarterly $0.05 per diluted share mentioned above. The 2009 period includes not only the related adjustments mentioned previously but also $0.04 of per diluted share of expenses associated with writing off certain metalcasting operations. Net sales for the twelve-month period ended December 31, 2010, increased 21.2% to $852.5 million, compared with $703.2 million for 2009. Operating profit increased 28.1% to $68.5 million compared to $53.5 million in the prior year period. Foreign currency translation did not have a material impact on our comparative results for the twelve-month period. "Excluding the negative impact from unusual items, our Minerals & Materials and Oilfield Services segments were generally in line with our expectations for the quarter," said Ryan McKendrick, AMCOL President and Chief Executive Officer. "Our Environmental segment had a challenging quarter, and we have an action plan to improve its performance in 2011." McKendrick continued, "The Minerals segment had another good quarter with increased revenue resulting from steady domestic and European business combined with continued growth in Asia. Gross margin was impacted by operational issues in our domestic personal care products group that continued into the fourth quarter. We do not expect significant additional costs going forward." "The Environmental segment had a nice increase in revenue; however, margins were down as more of the sales mix was from lower margin contracting services. Building materials revenue and margins improved despite continued overall weakness in US non-residential construction. European sales remained steady but had lower margins due to mix, price pressure, and severe weather impacting construction activity. Expense control in this segment will be an area of increased focus going forward," McKendrick continued. "Oilfield services continued to perform well with revenue and operating profit up nicely over the prior year's quarter and sequentially. Most business lines improved except for nitrogen services, which is most affected by the downturn in deep water drilling as a result of the Deepwater Horizon accident," McKendrick added. "Looking forward, we expect market conditions for Minerals & Materials to remain favorable. A key driver for the segment is automobile and light truck production which is expected to increase in both North America and Asia, markets in which we are well positioned. We expect market conditions for basic minerals and specialty materials to continue to improve. The Environmental segment market conditions appear to be gaining some stability, and we expect to see improvements in this business as we implement plans to improve margins. Oilfield Services is well positioned, especially in North America, where producers continue to drill wells into oil and gas bearing shale formations," McKendrick concluded. STATEMENT OF OPERATIONS HIGHLIGHTS: The statement of operations highlights are supported by the quarterly segment results schedules included in this press release. Net sales: The following discusses the reasons for the increased revenue by segment for the 2010 fourth quarter as compared to the prior year's quarter. Minerals & Materials: The majority of the revenue improvement was due to increased volumes, principally in domestic and Asian metalcasting markets, resulting from increased demand for automobile and heavy equipment castings. The remainder of the increase results mostly from starting up our chrome operations in South Africa. Environmental: The revenue increase lies principally in our domestic contracting services and building materials and drilling products as the domestic construction market saw increases in demand. Oilfield Services: The majority of the increase is due to greater demand for services from our domestic well testing and coiled tubing operations due to several large offshore jobs and growth in our onshore services in oil and gas bearing shale formations. Transportation: Approximately half of the revenue increase was due to increased fuel-surcharges and the remainder was from greater demand for consumer product shipments. Gross profit: Gross profit increased $9.1 million, or 20.6%, from the 2009 fourth quarter, while gross margin decreased 120 basis points to 23.7%. Minerals & Materials: Gross profit increased $2.7 million, or 13.2% from the 2009 quarter, due to increased sales partly offset by the increased expenses from operational issues within our personal care business, which was the largest cause of the 230 basis point decrease in gross margins. Environmental: Gross profit increased $0.2 million, or 1.2%, from the 2009 quarter. Gross margins decreased 300 basis points to 28.3%. The decrease in gross margin is principally due to a greater portion of sales being derived from our lower margin contracting services business in addition to increased competition in lining technologies products. Oilfield Services: Gross profit almost doubled to $12.2 million over the 2009 quarter. Gross margin increased 500 basis points to 28.0% due to greater operating leverage given the increase in revenues without significant increases in fixed costs. General, selling and administrative expenses (GS&A): GS&A expenses increased $7.9 million, or 23.3%, from the prior year quarter. Approximately $2.7 million of this relates to expenses for the retirement of our former CEO; the remainder mostly relates to increased employee and employee related costs as well as operating costs for new offices that were not established in the prior year. Other, net: Other, net expenses increased $2.5 million due mostly to increased losses from foreign currency transactions and foreign currency derivatives. Income taxes: The fourth quarter results include income tax expense of $5.8 million versus a benefit of $0.9 million in the prior year period. Several factors contributed to this increase. The prior year period reflects a large benefit to tax expense associated with the settlement of domestic audits for the 2005 and 2007 periods as well as an increased benefit from foreign operations, which are typically subject to lower tax rates than our domestic operations. Our current period effective tax rate is negatively affected by changes in geographical earnings distribution estimates and the recognition of valuation allowances against net operating losses in certain foreign jurisdictions. Income (loss) from affiliates and joint ventures: Our joint-ventures resulted in $11.5 million of losses in the quarter versus income of $1.0 million in the prior year. The losses in 2010 result largely from impairment charges related to our Russian and Belgian joint-ventures; both of these investments have been fully written off. We do not expect to record income from these investments in the near future. FINANCIAL POSITION AND CASH FLOW HIGHLIGHTS: Long-term debt increased $29.2 million to $236.2 million during our 2010 fiscal year. During that time, we have invested in working capital to support our revenue growth, purchased the remaining 47% of the chrome mine in South Africa, and invested in a related chrome processing plant. Total long-term debt, net represented 37.1% of capitalization at December 31, 2010 as compared to 35.3% at December 31, 2009. Cash and cash equivalents are approximately the same between these two dates. Net working capital increased $45.4 million during the year to $249.1 million at December 31, 2010. The increase in working capital was due to increased sales volumes. Cash flow generated from operating activities was $48.1 million for our 2010 fiscal year as compared to $122.4 million in the prior year. Throughout 2009, we decreased our working capital levels significantly as a result of the economic recession and lower sales volumes. Thus, we generated significantly less cash flows from operations in the 2010 period as working capital levels have increased since the prior year end due to the increase in sales volumes. Capital expenditures for year-to-date December 31, 2010 were $47.3 million, of which $14.9 million relates to our construction of our chrome processing facility in South Africa. Excluding our corporate building, comparative amounts in the 2009 period were $50.8 million, which includes $22.6 million of expenditures to purchase 53% of the chrome mine and start constructing the related processing facility. Dividends through December 31, 2010 remained roughly the same over the prior year period as our dividend per share has remained constant at $0.18 per quarter per share. This release should be read in conjunction with the attached unaudited, condensed, consolidated financial statements. In addition, this release reports diluted earnings per share which have been adjusted to exclude certain unusual items. We believe this non-GAAP financial statistic is a better measure of the earnings we generated as well as being more comparable to prior periods. This release contains certain forward-looking statements regarding AMCOL's expected performance for future periods and actual results for such periods might materially differ. Such forward-looking statements are subject to uncertainties, which include, but are not limited to, actual growth in AMCOL's various markets, utilization of AMCOL's plants, currency exchange rates, currency devaluation, delays in development, production and marketing of new products, integration of acquired businesses, and other factors detailed from time to time in AMCOL's annual report and other reports filed with the Securities and Exchange Commission. AMCOL undertakes no duty to update any forward-looking statement to conform the statement to actual results or changes in AMCOL's expectations. AMCOL International, headquartered in Hoffman Estates, IL, produces and markets a wide range of specialty mineral products used for industrial, environmental and consumer-related applications. AMCOL is the parent of American Colloid Company, CETCO (Colloid Environmental Technologies Company), CETCO Oilfield Services Company and the transportation operations, Ameri-co Carriers, Inc. and Ameri-co Logistics, Inc. AMCOL's common stock is traded on the New York Stock Exchange under the symbol ACO. AMCOL's web address is www.amcol.com. AMCOL's quarterly quarter conference call will be available live today at 11 a.m. ET on the AMCOL website or by dialing 1.877.795.3646. Financial tables follow. AMCOL INTERNATIONAL CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (In thousands, except per share data) Twelve Months Ended Three Months Ended December 31, December 31, Net sales $ Cost of sales Gross profit General, selling and administrative expenses Operating profit Other income (expense): Interest expense, net ) Other, net ) Income before income taxes and income (loss) from affiliates and joint ventures Income tax expense (benefit) ) Income before income (loss) from affiliates and joint ventures Income (loss) from affiliates and joint ventures ) ) Net income (loss) ) Net income (loss) attributable to the noncontrolling interest ) 72 ) ) Net income (loss) attributable to AMCOL shareholders $ $ $ ) $ Weighted average common shares outstanding Weighted average common and common equivalent shares outstanding Basic earnings (loss) per share attributable to AMCOL shareholders $ $ $ ) $ Diluted earnings (loss) per share attributable to AMCOL shareholders $ $ $ ) $ Dividends declared per share $ AMCOL INTERNATIONAL CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) ASSETS December 31, December 31, (unaudited) * Current assets: Cash and equivalents $ $ Accounts receivable, net Inventories Prepaid expenses Deferred income taxes Income tax receivable Other Total current assets Noncurrent assets: Property, plant, equipment, mineral rights and reserves: Land and mineral rights Depreciable assets Less: accumulated depreciation and depletion Goodwill Intangible assets, net Investments in and advances to affiliates and joint ventures Available for sale securities Deferred income taxes Other assets Total noncurrent assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Total current liabilities Noncurrent liabilities: Long-term debt Pension liabilities Deferred compensation Other liabilities Total noncurrent liabilities Equity: Common stock Additional paid in capital Retained earnings Accumulated other comprehensive income Less: Treasury stock Total AMCOL shareholders' equity Noncontrolling interest Total equity $ $ * Condensed from audited financial statements. AMCOL INTERNATIONAL CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (In thousands) Twelve Months Ended December 31, Cash flow from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation, depletion, and amortization Undistributed earnings from affiliates and joint ventures Other non-cash charges Changes in assets and liabilities, net of effects of acquisitions: Decrease (increase) in current assets ) Decrease (increase) in noncurrent assets ) ) Increase (decrease) in current liabilities ) Increase (decrease) in noncurrent liabilities ) Net cash provided by (used in) operating activities Cash flow from investing activities: Capital expenditures ) ) Capital expenditures - corporate building - ) Proceeds from sale - corporate building - Proceeds from sale of land and depreciable assets Advances to non - affiliates - Investments in and advances to affiliates and joint ventures ) ) Other ) Net cash used in investing activities ) ) Cash flow from financing activities: Net change in outstanding debt ) Purchase of noncontrolling interest ) - Proceeds from sales of treasury stock Purchases of treasury stock - ) Dividends ) ) Excess tax benefits from stock-based compensation Net cash provided by (used in) financing activities ) ) Effect of foreign currency rate changes on cash Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ AMCOL INTERNATIONAL CORPORATION SEGMENT RESULTS (unaudited) QUARTER-TO-DATE Minerals and Materials Three Months Ended December 31, 2010 vs. 2009 (Dollars in Thousands) Net sales $ % $ % $ % Cost of sales % % % Gross profit % % % General, selling and administrative expenses % % % Operating profit % % % Three Months Ended December 31, Environmental 2010 vs. 2009 (Dollars in Thousands) Net sales $ % $ % $ % Cost of sales % % % Gross profit % % % General, selling and administrative expenses % % % Operating profit % % ) -52.2 % Three Months Ended December 31, Oilfield Services 2010 2009 2010 vs. 2009 (Dollars in Thousands) Net sales $ % $ % $ % Cost of sales % % % Gross profit % % % General, selling and administrative expenses % % % Operating profit % % % Three Months Ended December 31, Transportation 2010 vs. 2009 (Dollars in Thousands) Net sales $ % $ % $ % Cost of sales % % % Gross profit % % 71 % General, selling and administrative expenses % % 85 % Operating profit % % ) -2.9 % Corporate Three Months Ended December 31, 2009 2010 vs. 2009 (Dollars in Thousands) Intersegment shipping sales $ ) $ ) $ ) Intersegment shipping costs ) ) ) Gross profit - - General, selling and administrative expenses % Operating loss ) ) ) % AMCOL INTERNATIONAL CORPORATION SEGMENT RESULTS (unaudited) YEAR-TO-DATE Minerals and Materials Twelve Months Ended December 31, 2010 vs. 2009 (Dollars in Thousands) Net sales $ % $ % $ % Cost of sales % % % Gross profit % % % General, selling and administrative expenses % % % Operating profit % % % Twelve Months Ended December 31, Environmental 2010 vs. 2009 (Dollars in Thousands) Net sales $ % $ % $ % Cost of sales % % % Gross profit % % ) -5.9 % General, selling and administrative expenses % % % Operating profit % % ) -28.8 % Twelve Months Ended December 31, Oilfield Services 2010 2009 2010 vs. 2009 (Dollars in Thousands) Net sales $ % $ % $ % Cost of sales % % % Gross profit % % % General, selling and administrative expenses % % % Operating profit % % % Twelve Months Ended December 31, Transportation 2010 2009 2010 vs. 2009 (Dollars in Thousands) Net sales $ % $ % $ % Cost of sales % % % Gross profit % % % General, selling and administrative expenses % % 70 % Operating profit % % % Twelve Months Ended December 31, Corporate 2010 2009 2010 vs. 2009 (Dollars in Thousands) Intersegment shipping sales $ ) $ ) $ ) Intersegment shipping costs ) ) ) Gross profit - - General, selling and administrative expenses ) -2.4 % Operating loss ) ) -2.4 % AMCOL INTERNATIONAL CORPORATION SUPPLEMENTARY INFORMATION (unaudited) YEAR-TO-DATE Composition of Sales by Geographic Region Twelve Months Ended December 31, 2010 Americas EMEA Asia Pacific Total Minerals and Materials % Environmental % Oilfield services % Transportation % Total - current year's period % Total from prior year's comparable period % Twelve Months Ended December 31, 2010 Percentage of Revenue Growth by Component vs. Twelve Months Ended December 31, 2009 Base Business Acquisitions Foreign Exchange Total Minerals and Materials % Environmental % Oilfield services % Transportation % Total % of growth % Twelve Months Ended December 31, Minerals and Materials Product Line Sales 2010 2009 % change (Dollars in Thousands) Metalcasting $ $ % Specialty materials % Pet products -6.7 % Basic minerals % Other product lines * Total * Not meaningful. Twelve Months Ended December 31, Environmental Product Line Sales % change (Dollars in Thousands) Lining technologies $ $ % Building materials % Contracting services % Other product lines * Total * Not meaningful. AMCOL INTERNATIONAL CORPORATION SUPPLEMENTARY INFORMATION (unaudited) QUARTER-TO-DATE Composition of Sales by Geographic Region Three Months Ended December 31, 2010 Americas EMEA Asia Pacific Total Minerals and Materials % Environmental % Oilfield services % Transportation % Total - current year's period % Total from prior year's comparable period % Three Months Ended December 31, 2010 vs. Percentage of Revenue Growth by Component Three Months Ended December 31, 2009 Base Business Acquisitions Foreign Exchange Total Minerals and Materials % Environmental % % -0.5 % % Oilfield services % Transportation % Total % of growth % Three Months Ended December 31, Minerals and Materials Product Line Sales 2010 2009 % change (Dollars in Thousands) Metalcasting $ $ % Specialty materials % Pet products -8.9 % Basic minerals % Other product lines * Total * Not meaningful. Three Months Ended December 31, Environmental Product Line Sales 2010 2009 % change (Dollars in Thousands) Lining technologies $ $ % Building materials % Contracting services % Other product lines * Total * Not meaningful. For further information, contact: Don Pearson Vice President & Chief Financial Officer
